Appeal by defendant from a sentence of the Supreme Court, Queens County, imposed May 31, 1972, upon a conviction of attempted possession of weapons and dangerous instruments and appliances as a felony, upon a plea of guilty. The sentence imposed was an indeterminate prison term not to exceed four years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it ito five years’ probation (Penal Law, § 65.00, stibd. 3, par. [a]) and case remanded to the Criminal Term to fix the conditions of probation. In our opinion, the sentence was excessive to the extent indicated herein. Rabin, P. J., Hopkins, Munder, Martuscello and Christ, JJ., concur.